Exhibit 10.3

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

January 12, 2010

RE: Program and Technology Agreements with Jackson Hewitt

Dear Harry:

As indicated in the December 31, 2009 letter to you from Santa Barbara Bank &
Trust, a division of Pacific Capital Bank (the “Bank”), the Bank has been forced
by its primary banking regulator, the Office of the Comptroller of the Currency,
to discontinue making RALs. The Bank has agreed to sell its refund anticipation
loan (“RAL”)/refund transfer (or as you refer to it, assisted refunds) (“RT”)
and related tax products business (the “Business”) to our company Santa Barbara
Tax Products Group, LLC (“TPG”). We have executed the definitive agreement to
purchase the Business and, subject to regulatory approval, will close the
transaction during the week of January 11, 2010. TPG will be led by Rich Turner,
with substantially the same employees, systems and procedures that were used
last tax season.

In addition, TPG has entered into a definitive agreement with MetaBank, a
federal savings bank, to provide RTs for the upcoming tax season through Jackson
Hewitt Tax Service offices immediately upon execution of this letter agreement
and closing of the sale of the Business to TPG’s. As you know, MetaBank is
experienced in the tax industry and has originated both RALs and RTs in the
past. MetaBank has agreed that TPG will handle all day-to-day management of the
tax product program. Accordingly, you will continue to do business with largely
the same staff and in the same manner as in the past. As for RALs, we and
MetaBank will not be in a position to provide RALs unless funding sources are
obtained. We understand that you are continuing (as are we) to seek alternative
funding sources for a RAL program and we will continue to use our commercially
reasonable efforts to implement a RAL program for you this tax season if such
funding sources materialize. However, no assurances of such funding are given
herein.

In order for TPG and MetaBank to provide tax products to your customers, it is
necessary to create a contractual relationship between TPG and you with respect
to the tax products to be provided by TPG and MetaBank to your customers for the
2010 tax season. We believe the most efficient way to create this agreement for
the 2010 tax season is for you to consent to the assignment of the existing
Program Agreement and Technology Services Agreement, each as previously entered
into and amended, between you or your affiliates and the Bank (the “Assumed
Agreements”). By signing this letter and returning it to us, you consent to the
respective assignments of, and we accept the respective assignments of and
assume the obligations of, the Agreements for the 2010 tax season, as modified
by the terms



--------------------------------------------------------------------------------

January 12, 2010

Page 2

 

of this letter. The assignment and assumption of the Assumed Agreements will be
effective upon the closing of TPG’s purchase of the Business. The Assumed
Agreements as assigned to us will be deemed not to apply to RAL products until
such time that we and you agree, in accordance with this letter, to provide RALs
for the 2010 tax season. In such event, we and you agree to execute the
appropriate mutually acceptable documentation to such effect.

In accordance with the above assignment of the Agreements, the Assumed
Agreements between you and us (1) will apply to the offering of tax products in
the upcoming tax season; and (2) be modified in the following manner (but will
in no way alter the economic terms except as provided below):

 

  •  

All references to the Bank will be deemed instead to refer to TPG. However, as
set forth above, TPG has contracted with MetaBank to provide RT products under
the Assumed Agreement. Thus, any references to the Bank, in its capacity as RT
provider, or lender (if RALs are provided) will be deemed to refer to MetaBank.

 

  •  

Neither TPG nor MetaBank will have any liability to you whatsoever regarding
prior tax seasons. In addition, TPG’s assumed obligations under the Assumed
Agreements only relate from this day forward and only to RT products offered by
TPG during the 2010 tax season.

 

  •  

The program shall be for up to 55% of your business as set forth in the Assumed
Agreements and shall not include the states of Arkansas, Indiana, North
Carolina, Ohio, Pennsylvania, South Carolina or Virginia. 2010 federal customers
under the Assumed Agreements shall be at least [*] and state customers shall be
at least [*]. Since RALs are not available under our program at this time, you
may seek alternative arrangements for RALs and the corresponding RTs and in such
event those offices will be excluded from the program.

 

  •  

Under the Program Agreement we shall pay you [*]. Under the Technology Services
Agreement we shall pay you [*]. Under the technology agreement, [*].

 

  •  

MetaBank is granted third-party beneficiary status under the Assumed Agreements
to enforce the rights under the Assumed Agreements that relate to the RAL and/or
RT products it will provide through its agreement with TPG.

 

  •  

Upon reasonable notice, MetaBank and the OTS will have the right to examine your
books and records relating to your performance under the Assumed Agreements and
to discuss your performance with you and your staff.

 

- 2 -



--------------------------------------------------------------------------------

January 12, 2010

Page 3

 

  •  

The force majeure provisions of the Assumed Agreements are modified such that,
upon the occurrence of any significant event beyond the reasonable control of a
party that impairs such party’s ability to perform its obligations under the
Assumed Agreements, you and TPG will work in good faith to develop a mutually
agreed upon commercially reasonable resolution. However, if such a resolution
cannot be fashioned, either party will have the right to terminate the Assumed
Agreements, and neither party thereto will have liability attributable to the
event beyond a party’s reasonable control.

 

  •  

[*]

 

- 3 -



--------------------------------------------------------------------------------

January 12, 2010

Page 4

 

By signing below, you, on behalf of your affiliates and returning it to us, you
agree to the terms above.

 

Very truly Yours, /s/ Douglas A. Burcombe Santa Barbara Tax Products Group, LLC

 

CONSENTED AND AGREED TO: JACKSON HEWITT INC. By:  

/s/ Harry W. Buckley

  Name:   Harry W. Buckley   Title:   President & CEO JACKSON HEWITT TECHNOLOGY
SERVICES LLC By:  

/s/ Harry W. Buckley

  Name:   Harry W. Buckley   Title:   President & CEO

 

- 4 -